DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hild, U. S. Patent 1,808,222.

Hild shows a rotating device capable of instant acceleration in figure 3.
	A first gear part A includes a first gear 8.
	A second gear part C includes a second gear 14 that is connected to the first gear 8 to rotate relative to the first gear 8.
	A third gear part B includes a third gear 8 that is connected to the second gear 14 to rotate relative to the second gear 14.
	First 29 (w/ shaft 12) and second 33 (w/ shaft 13) driving units (fig. 2) are for respectively providing a rotational driving force to first A and second B input gear parts, which are two gear parts of the first to third gear parts (first and third), to determine an output power of an output gear part C that is a remaining gear part.
	At least one of the first and second driving units 29 and 33 changes at least one of the output rotational velocity and an output torque, which are the output power, by changing the rotational speed of at least one of the first and second input gear parts A and B (page 2, lines 71-78, with “gearwheel 15” being part of third gear part C).
	Lines 79-86 of page 1 disclose that change of output power is made “without stopping or reversing the motors.”
	A rotation direction of the first input gear part A, which is determined by the rotation direction of motor 29, before and after the change of the output power is identical to an initial rotation direction of the first input gear part A.
	A rotation direction of the second input gear part B, which is determined by the rotation direction of motor 33, before and after the change of the output power is identical to an initial rotation direction of the second input gear part B.


	When at least one of the output rotational velocity and the output torque is not zero (“any speed or gradation of speed”, “obtaining full torque or any desired torque”, page 1, lines 79-81), the rotational speed of the first A and second B input parts exceed zero (speeds of the input parts correspond to the speeds of the motors; “without stopping…the motors”, page 1, line 86).
(claim 2)

	The first 29 and second 33 driving units are driven such that the output rotational velocity is zero and the output torque exceeds zero (“speed can be made…through zero speed with full torque and without stopping or reversing the motors”, page 1, lines 84-86).
(claim 3)

	The change of the output power is any one of cases, including where the output rotational velocity is constant and the output torque is changed, where the output rotational velocity is changed and the output torque is constant, and where the output rotational velocity and the output torque are all changed.  Hild discloses the change of the output power being all of these cases by stating, “use of my invention…provides a simple and efficient means for obtaining full torque or any desired torque with any speed or any gradation of speed, smoothly and gradually from any type of motor.”, in lines 77-83 of page 1.
(claim 4)


(claim 5)

	Because of the direct driving connection between the drive units 29 and 33 and the input gear parts A and B and the constant geared connection between the input gear parts A and B and the output gear part C, at least one of the first 29 and second 33 driving units abruptly stopping at least one of the first A and second B input gear parts would rapidly change a rotational velocity of the output gear part C in response to the abrupt stop.
(claim 6)

	The second gear part C includes a gear wheel 15 which is a differential case 15, since it includes openings in which are mounted planet gear wheels, as a case (p. 2, lines 41-46; fig. 4), and since it is a planet gear wheel carrier, it is a differential case in particular. The differential case 15 is rotatable (p. 2, line 41) and accommodates a driving gear 14.
	The first A and third B gear parts include first 8 and second 8 driven gears, respectively, that are engaged to the driving gear 14 in a bevel gear manner (fig. 3).
(claim 10)


	The method comprises changing, by at least one of the first 29 and second 33 driving units, at least one of an output rotational velocity and an output torque, which are the output power, by changing a rotational speed of at least one of the first A and second B input gear parts. (page 2, lines 82-87, with “motive elements” being the drive units)
	A rotation direction of the first input gear part A before and after the change of the output power is identical to an initial rotation direction of the first input gear part A.  The rotation direction of the first input gear part A is determined by the rotation direction of the first driving unit 29.  A change in the output power, even resulting in a change in direction of the output gear part C, is achieved without change in rotation direction of the drive unit 29 and therefore without change in a rotational direction of the first input gear part A. (p. 1, lines 83-86)
	A rotation direction of the second input gear part B before and after the change of the output power is identical to an initial rotation direction of the second input gear part B.  The rotation direction of the second input gear part B is determined by the rotation direction of the second driving unit 33.  A change in the output power, even resulting in a change in direction of the output gear part C, is achieved without change in rotation direction of the drive unit 33 and 
(claim 12)


Claim(s) 1-4, 6, 9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cross et al., U. S. Patent 3,748,924.

Cross et al. shows a rotating device capable of instant acceleration in the figure.
	A first gear part 46/48/50 includes a first gear 46.
	A second gear part 42/44/72 includes a second gear 42 that is connected to the first gear 46 to rotate relative to the first gear 46.
	A third gear part 38/36 includes a third gear 38 that is connected to the second gear 42 to rotate relative to the second gear 42.
	First and second driving units 20 and 18 are for respectively providing a rotational driving force to first 46/48/50 and second 38/36 input gear parts, which are two gear parts of the first to third gear parts (first and third), to determine an output power of an output gear part 42/44/72 that is a remaining gear part.
	At least one of the first 20 and second 18 driving units changes at least one of the output rotational velocity and an output torque, which are the output power, by changing the rotational speed of at least one of the first 46/48/50 and second 38/36 input gear parts.  Column 4, lines 11-14 describes operation in a first speed range, where the second driving unit 18, which directly drives sun gear 38 through shaft 36, changes the speed of the output shaft 78 (driven by shaft 
	Throughout operation of the rotating device, both driving units 20 and 18 rotate in only a single direction, as indicated by lines 8-17 of column 5 which disclose that a changing in direction of the driving units may be accomplished by addition of features such as a four way directional valve or an over-center pump to change the direction of rotation of the output.  Since first input gear part 38/36 is directly driven by the first driving unit 18 and the second input gear part 46/48/50 is directly driven by the second driving unit 20, then the first and second input gear parts maintain a single direction of rotation during operation of the rotating device, including before and after change of output power.
	A rotation direction of the first input gear part 46/48/50 before and after the change of the output power is identical to an initial rotation direction of the first input gear part 46/48/50.
	A rotation direction of the second input gear part 38/36 before and after the change of the output power is identical to an initial rotation direction of the second input gear part 38/36.
(claim 1)

	When operating in the second speed range with the brake 52 released, the output rotational velocity and the output torque are not zero, and the rotational speed of the first 46/48/50 and second 38/36 input parts exceed zero (col. 4, lines 21-38).
(claim 2)

2) and second 18 (M1) driving units are driven such that the output rotational velocity is zero (carrier 44 speed Nc = 0) and the output torque exceeds zero (carrier 44 torque Tc = 5730).
(claim 3)

	As shown in the chart in column 4, a change of the output power at least a case of where the output rotational velocity Nc and the output torque Tc are all changed.
(claim 4)

	 If the first driving unit 20 was abruptly stopped by engagement of brake 52, the first input gear part 46/48/50 would rapidly change a rotational velocity of the output gear part 42/44/72 in response to the abrupt stop.
(claim 6)

	A planetary gear train 40 includes a planetary gear part 42 that is connected to a ring gear 46, a sun gear 38, and a carrier 44, which are arranged on the same shaft, and connects the ring gear 46 and the sun gear 38.
	The first gear part 46/48/50 includes the ring gear 46.
	The second gear part 42/44/72 includes the carrier 44.
	The third gear part 38/36 includes the sun gear 38.
(claim 9)


	The method comprises changing, by at least one of the first 20 and second 18 driving units, at least one of an output rotational velocity and an output torque, which are the output power, by changing a rotational speed of at least one of the first 46/48/50 and second 38/36 input gear parts.
	A rotation direction of the first input gear part 46/48/50 before and after the change of the output power is identical to an initial rotation direction of the first input gear part 46/48/50, since it is directly driven by the first driving unit 20 which does not change rotational direction during operation.  
	A rotation direction of the second input gear part 38/36 before and after the change of the output power is identical to an initial rotation direction of the second input gear part 38/36, since it is directly driven by the second driving unit 18 which does not change rotational direction during operation.
 (claim 12)

Claim(s) 1, 2, 4, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cline, U. S. Patent 3,487,722.


Cline shows a rotating device capable of instant acceleration in figures 2-5.
	A first gear part 66 includes a first gear 70.
	A second gear part 58 includes a second gear 60 that is connected to the first gear 70 to rotate relative to the first gear 70.
	A third gear part 62 includes a third gear 64 that is connected to the second gear 60 to rotate relative to the second gear 60.
	Figure 1 shows two driving units, a first driving unit 36 with a shaft 34 and a second driving unit including shaft 32 (“Power is supplied through the drive shaft 32”, col. 5, lines 14-15) supplying power to shaft 20 through right angle gear box 30.  First 36 and second 32 driving units are for respectively providing a rotational driving force to first 66 (coupled to shaft 34) and second 58 (coupled to shaft 20) input gear parts, which are two gear parts of the first to third gear parts (first and second), to determine an output power of an output gear part 62 that is a remaining gear part. 
Lines 38-57 of column 6 describe a “speed-up state” for the increasing of the speed of the output 12, which is affixed to the output gear part 62, by increasing the speed of the driving unit 36 to increase the speed of the first input gear part 66.  The rotation direction of all elements remain the same throughout operation of the change of output power (clockwise in the particular example).

	A rotation direction of the first input gear part 66 before and after the change of the output power is identical to an initial rotation direction of the first input gear part 66.
	A rotation direction of the second input gear part 58 before and after the change of the output power is identical to an initial rotation direction of the second input gear part 58.
(claim 1)

	When at least one of the output rotational velocity and the output torque is not zero, the rotational speed of the first 66 and second 58 input parts exceed zero.  Lines 38-57 of column 6 describe the circumstance of the need to increase the speed of the roll 12 (affixed to output gear part 62) (col. 5, lines 71-75) when “the wave generator 66 has been previously rotating at the same speed as the flexible spline member 58”, such that the rotational velocity of the output is not zero, and the rotational speed of the first 66 and second 58 input parts exceed zero.
(claim 2)

	Since the output velocity is disclosed as being changed, the change of the output power is any one of cases, including at least where the output rotational velocity is changed and the output torque is constant, and where the output rotational velocity and the output torque are all changed.
(claim 4)

	The first gear part 66 is provided with an elliptical wave cam 70 (fig. 3).

	The third gear part 62 is provided with a circular spline 64 that accommodates the flex spline 58 and has a tooth shape formed in an interior thereof to which the flex spline is engaged (col. 4, lines 33-40).
(claim 11)

	Cline discloses in lines 38-57 of column 6 a method of controlling a rotating device (figs. 2-5) capable of instant acceleration which includes a first gear part 66 including a first gear 70, a second gear part 58 including a second gear 60 that is connected to the first gear 70 to rotate relative to the first gear 70, a third gear part 62 including a third gear 64 that is connected to the second gear 60 to rotate relative to the second gear 60, and first 36 and second 32 driving units for respectively providing a rotational driving force to first 66 and second 58 input gear parts, which are two gear parts of the first to third gear parts, to determine an output power of an output gear part 62 that is a remaining gear part.
	The method comprises changing, by at least one of the first driving unit 36, at least one of an output rotational velocity and an output torque, which are the output power, by changing a rotational speed of at least the first input gear parts 66 (“the speed of rotation of the wave generator is increased by the variable speed motor 36….For the reasons mentioned hereinabove, the speed of the roll 12 is thereby increased”).

	A rotation direction of the second input gear part 58 before and after the change of the output power is identical to an initial rotation direction of the second input gear part 58 (clockwise, in the example of col. 6).
 (claim 12)


Claim(s) 1, 7-9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by L. Schuler G.m.b.H. (“Schuler”), GB 1 201 068.

Schuler shows a rotating device capable of instant acceleration in figure 2.
	A first gear part 11/27 includes a first gear 27.
	A second gear part 21/20 includes a second gear 20 that is connected to the first gear 27 to rotate relative to the first gear 27.
	A third gear part 14/19 includes a third gear 19 that is connected to the second gear 20 to rotate relative to the second gear 20.
	First and second driving units 15 and 10 are for respectively providing a rotational driving force to first 14/19 and second 11/27 input gear parts, which are two gear parts of the first to third gear parts (third and first), to determine an output power of an output gear part 21/20 that is a remaining gear part.

	A rotation direction of the first input gear part 14/19, which remains unchanged during operation, before and after the change of the output power is identical to an initial rotation direction of the first input gear part 14/19.
	A rotation direction of the second input gear part 11/27, which in at least one embodiment “is so designed that the servomotor always rotates in only one direction for all control operations” (p. 4, lines 114-116), before and after the change of the output power is identical to an initial rotation direction of the second input gear part 11/27.
(claim 1)

	At least one of the first 14/19 and second 11/27 input gear parts further includes a flywheel 18 (page 4, lines 53-59) that maintains a rotational inertia.
(claim 7)

	One of the gear parts 14/19, having a flywheel 18, has a greater rotational inertia than the other gear part 11/27 and a rotational velocity of the remaining gear part 20/21 is rapidly changed in response to the abrupt stop of the rotation by abruptly stopping rotation of the gear part 11/27 of the two gear parts that has a smaller rotational inertia.  The driving unit 10, and therefore gear part 11/27, is operable in a stopped state (p. 3, lines 114-118, for example).  Lines 17-26 of page 2 discloses that the device having a flywheel for the main drive (driving unit 15/input gear part 14/19) “has the advantage that a speed-change can be carried out very 
(claim 8)

	A planetary gear train 12 includes a planetary gear part 20 that is connected to a ring gear 27, a sun gear 19, and a carrier 21, which are arranged on the same shaft, and connects the ring gear 27 and the sun gear 19 (page 4, lines 59-62 and 72-77).
	The first gear part 11/27 includes the ring gear 27.
	The second gear part 21/20 includes the carrier 21.
	The third gear part 14/19 includes the sun gear 19.
(claim 9)

Schuler discloses a method of controlling a rotating device capable of instant acceleration which includes a first gear part 11/27 including a first gear 27, a second gear part 21/20 including a second gear 20 that is connected to the first gear 27 to rotate relative to the first gear 27, a third gear part 14/19 including a third gear 19 that is connected to the second gear 20 to rotate relative to the second gear 20, and first 15 and second 10 driving units for respectively providing a rotational driving force to first 14/19 and second 11/27 input gear parts, which are two gear parts of the first to third gear parts, to determine an output power of an output gear part 21/20 that is a remaining gear part.
	The method comprises changing, by at least the second driving unit 10, at least one of an output rotational velocity and an output torque, which are the output power, by changing a rotational speed of at least the second input gear part 11/27.

	A rotation direction of the second input gear part 11/27 before and after the change of the output power is identical to an initial rotation direction of the second input gear part 11/27.
 (claim 12)


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Each of the following discloses a rotating device with first and second input gear parts and an output gear part:

U. S. Patent 2,422,343 (Duer) June 1947 - includes bevel gear and spur gear embodiments.

U. S. Patent 2,803,975 (Akerman et al.) August 1957 - planetary gear train.

U. S. Patent 3,006,215 (Musser) October 1961 - the gear parts include wave cams, a flex spline, and a circular spline.



U. S. Patent 3,709,059 (Elsel) January 1973 - harmonic drive with one drive unit for the wave generator and one drive unit for the circular spline.  Includes a brake for the second drive unit.  "In addition to the described separate operation of the two motors 3, 4, these motors may also simultaneously be operated so that a superimposing of the characteristics of the two described transmission circuits will be obtained. The two shafts 5, 6 may selectively be driven in the same direction or in opposite direction."

GB 2 175 656 (Kumazawa) December 1986 - bevel and spur gear embodiments.

U. S. Patent 4,662,245 (Taylor) May 1987 -  "It should then be noted that the reversal of rotation from a direction opposite to input and output shafts 44 and 138, to a stationary position, and to a rotational direction the same as rotational shafts 44 and 138 is instantaneous, with output shaft 138 continuing to accelerate without hesitation."

U. S. Patent 4,973,295 (Lee) November 1990 - planetary gear train.

DE 197 49 074 (Schmetz) May 1999 - "The electric motor 10 is operated in a speed-controlled and torque-controlled manner by means of the electrical converter 11 and the control and regulation unit 12 . The speed of the electric motor 10 is determined by means of an incremental 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659